United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                      May 15, 2007

                                                                Charles R. Fulbruge III
                               No. 06-20017                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GILBERTO RUBIO LUCIO,

                                         Defendant-Appellant.



                           --------------------
               Appeal from the United States District Court
                    for the Southern District of Texas
                              No. 4:03-CR-254
                           --------------------



Before DAVIS, SMITH, and OWEN, Circuit Judges.

PER CURIAM:*

       Gilberto Lucio appeals his conviction of being an alien ille-

gally and unlawfully in the United States in possession of a fire-

arm.       He argues that he was not guilty of illegal possession of a

firearm because he was lawfully present in the United States on the

date alleged in the indictment.       In the government’s prior appeal,

we held that Lucio was not lawfully present in the United States on


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-20017
                                -2-

the date alleged in the indictment even though he had an applica-

tion for adjustment of status pending and had been given employment

authorization.   United States v. Lucio, 428 F.3d 519, 524-26 (5th

Cir. 2005).   Under the law of the case doctrine, the issue whether

Lucio was unlawfully present in the United States was decided in

the previous appeal and may not be reexamined now on remand.    See

United States v. Matthews, 312 F.3d 652, 657 (5th Cir. 2002).   Fur-

ther, Lucio has not shown that any of the exceptions to the doc-

trine are applicable.   See id.

     Lucio argues that 18 U.S.C. § 922(g)(5)(A) is unconstitutional

as applied to him because the statute did not provide him fair

warning that his conduct was unlawful.    Because Lucio raised this

argument in an untimely motion for judgment of acquittal in the

district court, that court did not have jurisdiction to consider

the motion.   See United States v. Mulderig, 120 F.3d 534, 544 (5th

Cir. 1997).   Even if the motion had been timely, Lucio would not

have been entitled to relief, because § 922(g)(5)(A) was suffi-

ciently definite that a person of ordinary intelligence would

understand what conduct it prohibited.    See United States v. Pat-

terson, 431 F.3d 832, 836 (5th Cir. 2005).

     AFFIRMED.